DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 11/15/2021 that has been entered, wherein claims 1-5,8-9,11,13,15-18,20,22,24-25 and 27-29 are pending, claims 6,7,10, 12, 14, 19, 21, 23 and 26 are canceled and claims 16 are withdrawn.
Specification
The objection to the title is withdrawn in light of Applicant’s  amendment of 11/15/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 presently recites the limitation of “a distance between the first portion of the inclined surface and a side surface of the first conductive pattern in the first direction is longer than a distance between the second portion of the inclined surface and the side surface of the first 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 11, 13, 15, 17, 18 and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 2019/0363064 A1).  
Regarding claim 1, Lu teaches a semiconductor package(Fig. 1) comprising: 
a redistribution substrate(12a-d, 14, 14r); and 
a semiconductor chip(11, ¶0014) on the redistribution substrate(12a-d, 14, 14r), 
wherein the redistribution substrate(12a-d, 14, 14r) includes: 
a lower protective layer(14, ¶0016); 
a first conductive pattern(14r, ¶0023) on the lower protective layer(14, ¶0016); 
a first insulating layer(12d, ¶0026) surrounding the first conductive pattern(14r, ¶0023) and on the lower protective layer(14, ¶0016), the first insulating layer(12d, ¶0026) including a first upper surface(please see examiner annotated Fig. 1, claim 1) that includes a first flat portion extending parallel to an upper surface of the lower protective 
a second insulating layer(12d, ¶0026)(12c, ¶0026) on the first insulating layer(12d, ¶0026).


    PNG
    media_image1.png
    510
    860
    media_image1.png
    Greyscale

Regarding claim 2, Lu teaches the semiconductor package of claim 1, wherein the first flat portion of the first upper surface of the first insulating layer(12d, ¶0026) is 

Regarding claim 3, Lu teaches the semiconductor package of claim 1, wherein the second insulating layer(12d, ¶0026)(12c, ¶0026) is in contact with the first upper surface of the first insulating layer(12d, ¶0026), and a portion of the second insulating layer(12d, ¶0026)(12c, ¶0026) is in the first recess of the first insulating layer(12d, ¶0026).


Regarding claim 8, Lu teaches the semiconductor package of claim 1, further comprising a second conductive pattern(13, ¶0016) on the first conductive pattern(14r, ¶0023), 
wherein the second insulating layer(12d, ¶0026)(12c, ¶0026) includes a second upper surface(please see examiner annotated Fig. 1, claim 1)  that includes a second flat portion extending parallel to the upper surface of the lower protective layer(14, ¶0016), and 
the second upper surface of the second insulating layer(12d, ¶0026)(12c, ¶0026) further includes a second recess(please see examiner annotated Fig. 1, claim 1)  that is between the second flat portion of the second upper surface of the second insulating layer(12d, ¶0026)(12c, ¶0026) and the second conductive pattern(13, ¶0016).


a second conductive pattern(13, ¶0020) on the first conductive pattern(14r, ¶0023); and 
a terminal pad(¶0028, wherein the upper surface of 14r forms a terminal pad connection to semiconductor chip 11) that is on the second insulating layer(12d, ¶0026)(12c, ¶0026) and electrically connects the second conductive pattern to the semiconductor chip(11, ¶0014).

Regarding claim 11, Lu teaches the semiconductor package of claim 1, wherein a distance between the first flat portion of the first upper surface of the first insulating layer(12d, ¶0026) and the upper surface of the lower protective layer(14, ¶0016) is longer than a distance between  the upper surface of the first conductive pattern(14r, ¶0023) and the upper surface of the lower protective layer(14, ¶0016).

Regarding claim 28, Lu teaches the semiconductor package of claim 1, wherein the first
recess is between the first conductive pattern(14r, ¶0023) and the first flat portion of the first upper surface of the first insulating layer(12d, ¶0026) and is directly connected to the first flat portion of the first upper surface of the first insulating layer(12d, ¶0026).

Regarding claim 29, Lu teaches the semiconductor package of claim 28, wherein: the first insulating layer(12d, ¶0026) extends between the lower protective layer(14, 

Regarding claim 13, Lu teaches a semiconductor package(Fig. 1) comprising: 
a lower protective layer(14, ¶0016); 
a first conductive pattern(13, ¶0020) on the lower protective layer(14, ¶0016); 
a first insulating layer(12c, ¶0026) on the lower protective layer(14, ¶0016) and contacting a side surface of the first conductive pattern(13, ¶0020), wherein the side surface of the first conductive pattern(13, ¶0020) extends between an upper surface and a lower surface of the first conductive pattern(13, ¶0020); 
a second insulating layer(12d, ¶0026)(12b, ¶0016) on the first insulating layer(12c, ¶0026) and the first conductive pattern(13, ¶0020); and 
a semiconductor chip(11, ¶0014) on the second insulating layer(12d, ¶0026)(12b, ¶0016), wherein the first insulating layer(12c, ¶0026) includes a first upper surface and an inclined surface(please see examiner annotated Fig. 1, claim 13)  adjacent to the side surface of the first conductive pattern(13, ¶0020), the first upper surface of the first insulating layer(12c, ¶0026) extends parallel to an upper surface of the lower protective layer(14, ¶0016), and 
a distance from the upper surface of the lower protective layer(14, ¶0016) to a first portion(please see examiner annotated Fig. 1, claim 13) of the inclined surface of the 

    PNG
    media_image2.png
    510
    804
    media_image2.png
    Greyscale

Regarding claim 15, Lu teaches the semiconductor package of claim 13, wherein a distance between the first portion(please see examiner annotated Fig. 1, claim 13) of the inclined surface and the side surface of the first conductive pattern(13, ¶0020) is longer than a distance between the second portion(please see examiner annotated Fig. 1, claim 13) of the inclined surface and the side surface of the first conductive pattern(13, ¶0020), and 
the distance from the upper surface of the lower protective layer(14, ¶0016) to the first portion of the inclined surface is shorter than the distance from the upper surface of the 

Regarding claim 17, Lu teaches the semiconductor package of claim 13, further comprising: 
a second conductive pattern(14r, ¶0023) extending(¶0028) through the second insulating layer(12d, ¶0026)(12b, ¶0016) and contacting the first conductive pattern(13, ¶0020), wherein the second conductive pattern(14r, ¶0023) is electrically connected with the semiconductor chip(11, ¶0014); and 
an upper protective layer(12a, ¶0026) on the second insulating layer(12d, ¶0026)(12b, ¶0026) and the second conductive pattern(14r, ¶0023).

Regarding claim 18, Lu teaches the semiconductor package of claim 17, wherein the first insulating layer(12c, ¶0026) and the second insulating layer(12d, ¶0026)(12b, ¶0026) include a photosensitive insulating material(¶0026), and the upper protective layer(12a, ¶0026) includes oxide or nitride(¶0026).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0363064 A1) in view of Chen et al. (US 2019/0139924 A1).
Regarding claim 4, Lu teaches the semiconductor package of claim 1, wherein the first recess(please see examiner annotated Fig. 1, claim 1) includes a side surface that is inclined with respect to the upper surface of the lower protective layer(14, ¶0016), 
a distance between a first portion(please see examiner annotated Fig. 1, claim 1) of the side surface of the first recess(please see examiner annotated Fig. 1, claim 1) and the 
a distance from the upper surface of the lower protective layer(14, ¶0016) to the first portion(please see examiner annotated Fig. 1, claim 1) of the side surface of the first recess is shorter than a distance from the upper surface of the lower protective layer(14, ¶0016) to the second portion(please see examiner annotated Fig. 1, claim 1) of the side surface(please see examiner annotated Fig. 1, claim 1).


Lu is silent in regards to the first recess(please see examiner annotated Fig. 1, claim 1) includes a side surface that is directly connected to the first conductive pattern(14r, ¶0023).

Chen teaches a semiconductor package(Fig. 5B) wherein the first recess(recess of θ1, ¶0014) includes a side surface that is directly connected to the first conductive pattern(112A, ¶0014). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu, so that the first recess includes a side surface that is directly connected to the first conductive pattern, as taught by Chen, in order to use a fly cutting process or CMP to revel the top surface of the conductive pattern(¶0014).

Regarding claim 5, Lu teaches the semiconductor package of claim 1, wherein the first recess includes a side surface and a lower surface(please see examiner annotated Fig. 1, claim 1). 
Lu is silent in regards to the side surface of the first recess is directly connected to the first conductive pattern(14r, ¶0023) and is between the first conductive pattern(14r, ¶0023) and the lower surface of the first recess, and 
a distance from the upper surface of the lower protective layer(14, ¶0016) to the lower surface of the first recess is 0.7 to 0.9 times a distance from the upper surface of the lower protective layer(14, ¶0016) to the first flat portion of the first upper surface of the first insulating layer(12d, ¶0026).

Chen teaches a semiconductor package(Fig. 5C) wherein the side surface of the first recess(recess of θ1, ¶0014) is directly connected to the first conductive pattern(112A, ¶0014) and is between the first conductive pattern(112A, ¶0014) and the lower surface(114S) of the first recess(recess of θ1, ¶0014), and 
a distance from the upper surface of the lower protective layer(108’, Fig. 5A, ¶0015) to the lower surface(114S) of the first recess(recess of θ1, ¶0014)  is 0.7 to 0.9 times(¶0016, (4um-0.2um)/4um=.9) to a distance from the upper surface of the lower protective layer(108’, Fig. 5A, ¶0015) to the first flat portion of the first upper surface of the first insulating layer(114’, ¶0015). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .

Claims 20, 22, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0363064 A1) in view of Chen et al. (US 2019/0139924 A1).
Regarding claim 20, Lu teaches a semiconductor package(Fig. 1) comprising: 
a redistribution substrate(12b-d, 14, 14r); 
a semiconductor chip(11, ¶0014) on the redistribution substrate(12b-d, 14, 14r); and 
a film(12a, ¶0026-27) on the redistribution substrate(12b-d, 14, 14r) and on a side surface of the semiconductor chip(11, ¶0014), 
wherein the redistribution substrate(12b-d, 14, 14r) includes: 
a lower protective layer(14, ¶0016); 
a first conductive pattern(14r, ¶0023) on the lower protective layer(14, ¶0016); 
a first insulating layer(12d, ¶0026) on the lower protective layer(14, ¶0016) and surrounding the first conductive pattern(14r, ¶0023); 

a terminal pad(10h, ¶0017) on the second insulating layer(12d, ¶0026) and electrically connected to the semiconductor chip(11, ¶0014), and 
wherein the first insulating layer(12d, ¶0026) includes an inclined surface, a first upper surface and a second upper surface(please see examiner annotated Fig. 1, claim 20), 
the second upper surface is coplanar with an upper surface of the first conductive pattern(14r, ¶0023), 
the lower protective layer(14, ¶0016), the first insulating layer(12d, ¶0026), and the second insulating layer(12d, ¶0026) are stacked in a first direction(please see examiner annotated Fig. 1, claim 1), 
a distance from an upper surface of the lower protective layer(14, ¶0016) to the first upper surface in the first direction is shorter than a distance from the upper surface of 
the lower protective layer(14, ¶0016) to the second upper surface in the first direction, and 
a distance from the upper surface of the lower protective layer(14, ¶0016) to a first portion of the inclined surface in the first direction is different from a distance from the upper surface of the lower protective layer(14, ¶0016) to a second portion of the inclined surface in the first direction(please see examiner annotated Fig. 1, claim 20).

The embodiment of Fig. 1 of Lu does not teach a molding film(12a, ¶0026-27) on the redistribution substrate(12b-d, 14, 14r) and on a side surface of the semiconductor 


    PNG
    media_image3.png
    510
    860
    media_image3.png
    Greyscale

Regarding claim 22, Lu teaches the semiconductor package of claim 20, wherein a distance between the first portion of the inclined surface(please see examiner annotated Fig. 1, claim 20) and a side surface of the first conductive pattern(14r, ¶0023) in a second direction is longer than a distance between the second portion of the inclined surface and the side surface of the first conductive pattern(14r, ¶0023) in 

Regarding claim 25, Lu teaches the semiconductor package of claim 20, further comprising: 
a second conductive pattern(please see examiner annotated Fig. 1, claim 20) extending from the upper surface of the first conductive pattern(14r, ¶0023) onto the first insulating layer(12d, ¶0026) and extending between the second insulating layer(12d, ¶0026) and the first insulating layer(12d, ¶0026); and 
a third conductive pattern(please see examiner annotated Fig. 1, claim 20) extending through the second insulating layer(12d, ¶0026) and electrically connected to the second conductive pattern(please see examiner annotated Fig. 1, claim 20).

Regarding claim 27, Lu teaches the semiconductor package of claim 20, wherein the first insulating layer(12d, ¶0026) and the second insulating layer(12c, ¶0026) include a photosensitive insulating material(¶0026).

Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu et al. (US 2003/0124768 A1) Discloses a semiconductor package.
Huang et al. (US 2017/0278809 A1) Discloses a semiconductor package.
Wang et al. (US 10504835 B1) Discloses a semiconductor package.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892